Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/3/2021 has been entered. 

Status of claims
Claims 2, 4, 11 15, had/have been canceled.
Claim 1 has been amended. 
New claims 17-18 are added. 
In summary, claims 1, 3, 5-10, 12-14, 16-18 are pending and examined in this office action.

Claim Objections 
Claim 1 (and dependent claims 3, 5-10, 12-14, 16-18) are objected to because of the following informalities:  
Claim 1 recites “combination of at least a first and a second L1-localized trait of interest” in the preamble. 

Thus, it is suggested to change “combination of at least a first and a second L1-localized trait of interest” to ---combination of at least a first and a second L1-localized traits of interest--- for clarity.
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
According to MPEP 608.1 (n) V. and 2660.05, If the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete. If a new base claim has been canceled in a reexamination proceeding, a claim which depends thereon should be rejected as indefinite.
In this case, claim 9 depends on claim 4, but claim 4 is canceled by applicant.  
For compact prosecution, claim 9 is interpreted as depending on claim 1 in this office action only. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 3-4, 6-10, 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al (Using a periclinal chimera to unravel layer-specific gene expression in plants. The Plant Journal 75, 1039–1049, 2013), in view of University of Florida (Report of the Tomato Genetics Cooperative Number 56, 2006). 
Claim 1 is drawn to a method comprising steps of: 
(a) crossing a wild species comprising the first L1-localized trait of interest and a cultivar comprising the second L1-localized trait of interest, wherein the wild species does not comprise the second L1-localized trait of interest and the cultivar does not comprise the first L1- localized trait of interest; 

(c) providing a second plant not comprising the combination of traits; and 
(d) making a periclinal chimera plant comprising an L1-shoot meristem layer of the first plant and the L2 and L3- shoot meristem layer of the second plant. 
For producing a periclinal chimera plant comprising a combination of at least a first and a second L1-localized trait of interest (preamble). 
Claim 10 limits the first and second plant of claim 1 to the genus Solanum (tomato).  
Claim 12 recites a periclinal chimera plant obtained by the method according to claim 1, or a plant vegetatively derived thereof.
New claim 17 limits claim 1, wherein the first plant of step (b) is an F1-hybrid of the cross of the wild species and the cultivar of step (a).   

Other dependent claims
Claims 3 and 6 recite that said first trait is a biotic or abiotic stress resistance trait (drought resistance, insect resistance, fungal resistance, oomycete resistance or combination thereof), and said second trait is a fruit color trait and/or the ability to accept pollen that are produced by the second plant.  
Claim 7: wherein the one or more L1-localized traits are fruit color, or ability to accept pollen that are produced by the plant itself, or a combination thereof.  
Claims 8-9: wherein the first parent plant is of a commercially irrelevant variety or a wild species, and wherein the second parent plant is a commercially relevant variety or cultivar.  
Claim 13 limits claim 1, further comprising producing a plant product from the periclinal chimera plant.  

(A) providing the periclinal chimera plant of claim 12; 
(B) growing the periclinal chimera plant;  
(C) deriving a plant product from the plant grown; and
(D) processing the plant product obtained.
New 18 limits claim 1, further comprises several rounds of inbreeding between step (a) and step (b) and wherein the first plant of step (b) is an inbred plant obtained by said inbreeding.

Interpretation of “the first L1-localized trait of interest” and “the second L1-localized trait of interest” of step (a) in claim 1:
Wild species and cultivar plants are not periclinal plants, thus, L1, L2, L3 have the same genotype in Wild species and cultivar plants.  They do not comprise L1-localized trait(s) until the periclinal chimeric plant is made in step (d).  
Thus, “the first L1-localized trait of interest” and “the second L1-localized trait of interest” in step (a) are interpreted as antecedents from the “a first and a second L1-localized traits of interest” in periclinal chimeric plant of the preamble (produced after step (d)).  

Interpretation of “L1-localized trait of interest”:  
In claim 1, “(c) providing a second plant not comprising the combination of traits; and (d) making a periclinal chimera plant comprising an L1-shoot meristem layer of the first plant and the L2 and L3- shoot meristem layer of the second plant”. 
In claim 3, “said second trait is a fruit color trait and/or the ability to accept pollen that are produced by the second plant”.  

In view of specification ([0063]), an “L1-localized trait” is harbored essentially within the L1-shoot meristem layer.  
Therefore, “L1-localized trait” means that the trait is essentially (but not exclusively) located in L1 layer of the periclinal plant, but L2 and L3 may also comprise such trait.  

Regarding claims 1, 10, 12, 17 
1. Filippis et al teach a method of producing a periclinal chimera plant by providing and grafting first and second plants (Solanum, tomato) (p1040, 3rd para).  L1 layer of meristem shoot is from the first plant (wild type Solanum pennellii), L2 and L3 layers meristem shoot are from the second and different plant (cultivar Solanum lycopersicum) (p1040, right col, 3rd para; fig 1).  
The traits including resistance to insect/pathogen in the L1 layer is from the wild-type Solanum pennellii (P1046, right col, 2nd para). 
Gene expressions and traits are specifically localized in L1 layer of the first plant, not in L2 and L3 layers of the second plant (p1040, right col, last para; p1041, left col, 1st para, p1042, figure 3).  There are at least 2 specific genes expressed in L1 (p1042, table 3). 
The periclinal chimera plant is successfully produced (p1041, fig 2--column 4 of (a), (b) and (c) is the periclinal chimera plant named Periclinal 1).  
Filippis et al teach plotting the selected gene expressions of L1, L2 and L3 layers of the periclinal plant.   
2. Filippis et al additionally teach crossing the wild type Solanum pennellii and the cultivar Solanum lycopersicum to obtain F1 hybrid tomato having the combination of phenotypes/traits (p1041, figure 2—column 3 of (a), (b) and (c) is the hybrid plant named F1, right col, 1st para).   

The cultivar plant has the trait of large fruit size (p1041, fig 2(c), left is Solanum lycopersicum), which does not present in the wild-type plant--The wild-type plant has the trait of small fruit size (fig 2(c), 2nd left is Solanum pennellii).  
The periclinal chimera plant has large size as the cultivar plant and pathogen resistance as the wild type plant (p1041, fig 2--column 4 of (a), (b) and (c) is the periclinal chimera plant named Periclinal 1).  
Thus, Filippis et al teach step (a) and teach the L1 layer source plant (“the first plant”) of the periclinal plant, and the F1-hybrid of the cross of the wild species and cultivar of step (a) of claim 17. 
Note: the “second plant” is for L2 and L3 layers of the periclinal plant, can be any plant, cultivar or wild-type, as long as it does not comprise the combination of the traits of interest.  The cultivar tomato of Filippis et al reads on the second plant. 
3. Filippis et al further teach the advantage of a periclinal plant having the traits of interest in L1 layer (outer layer) being L1 layer is exposed and is more crucial for insect resistance, thus the insect resistance traits can be limited in L1 layer (P1046, right col, 2nd para).   Thus, the periclinal plant as demonstrated by Filippis et al has multiple advantages: resistance to pathogen from wild-type plant, and large size from cultivar plant. 

Accordingly, Filippis et al teach making periclinal tomato plant using L1 layer of first plant comprising 2 or more L1 localized traits of interest, and using L2 and L3 layers of the second plant do not comprising the 2 or more L1 localized traits of interest, and 
teach F1 hybrid plant from wild-type and cultivar (the same as the claimed first plant), 
except do not teach 

	University of Florida teaches that each line of tomato, being cultivar or wild-type, has distinct traits (p14, 2nd para; p15, last para; p27, 2nd para; p29, 2nd para).  
	Specifically, the wild type Solanum pennellii has green fruit color; the cultivar Solanum lycopersicum has red fruit color) (p11-12, table 1).  
Also, specifically, cultivar Solanum lycopersicum are susceptible to leaf curl virus and tomato mottle virus.  No resistance to leaf curl virus and tomato mottle virus has been found in cultivar Solanum lycopersicum (p22, 2nd para). Cultivar Solanum lycopersicum are also susceptible to other pathogens (p17, last para, p22, last para, p25, fig 1). 
Thus, Filippis et al in view of University of Florida teach that the wild-type tomato comprises pathogen resistant trait (the first localized trait of interest) that the cultivar tomato does not comprise; and that the cultivar tomato comprises the large fruit size trait and red fruit color traits that the wild-type tomato does not comprise.  
Accordingly, Filippis et al in view of University of Florida teach a motivation to use hybrid plant comprising traits from both wild-type and cultivar as the first plant to serve as L1 layer of the periclinal plant (the deficiency of Filippis et al alone). 

Regarding dependent claims, as analyzed above, the biotic/abiotic/insect-resistance trait is from wild-type (first trait of interest), the red-fruit-color trait is from cultivar (second trait of interest).  Thus, Filippis et al in view of University of Florida teach the limitations of claims 3, 6-7.  

Regarding dependent claims 13-16, Filippis et al continue to teach growing the periclinal chimera plant and obtaining leaves, flowers and fruits (p1047, left col, 1st para; p1041, fig 2).  Filippis et al teach mixing leaf tissue (a plant product) with solution (reading on processing the plant product) to extract RNA and use RT-PCT to determine gene expression and phenotype (p1042, left and right cols). Thus, Filippis et al in view of University of Florida teach the limitations of claims 13-16. 
Regarding new claim 18, inbreeding a hybrid plant for several rounds is a routine practice taught in prior art. For example, University of Florida teaches inbreeding hybrid tomato for 6 generations, and selecting homozygote, thus, not only teach the method, but also teach the advantage of the method. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Filippis et al teach and demonstrated making a periclinal chimera plant, the L1 layer comprises 2 traits including resistance trait from wild type tomato, and L2 and L3 layers do not comprise such 2 traits, and the advantage of such periclinal chimera plant.  Filippis et al additionally teach and demonstrated making the first plant of claim 1—a hybrid plant comprising the combination of the first and second traits of interest. 
University of Florida teaches each of wild-type and cultivar tomato has distinct traits—the specific trait (pathogen resistance for example) in wild-type is not present in cultivar, the specific trait (red color for example) in cultivar is not present in wild-type.  Accordingly, Filippis et al in view of 

One ordinary skill in the art would have realized the advantage of periclinal chimera plant that the L1 layer comprises 2 traits of interest (for example, for insect resistance) as taught by Filippis et al, and been motivated to make such periclinal chimera plant also as taught by Filippis et al, to achieve the expected result as Filippis et al did.   
One ordinary skill in the art would also have recognized the available hybrid source plant comprising 2 traits of interest, one distinct from wild-type like resistance trait, the other distinct from cultivar like red fruit color, and the method of making and selecting such hybrid plant as taught by Filippis et al in view of University of Florida, and been motivated to select the hybrid plant comprising the combination of the traits of interest, and use such hybrid plant as the source plant of the L1 layer of the periclinal plant, to make a periclinal chimeric plant comprising the combination of the traits of interest in L1 layer (for example, insect resistance and red fruit color), to achieve the expected result as Filippis et al did.   
The expectation of success would have been high because the method of making periclinal chimera plant and making hybrid plant of wild-type and cultivar are successfully demonstrated by Filippis et al.  The source plant (hybrid plant) having the combination of traits are taught by Filippis et al.    
Therefore, the invention would have been obvious to one ordinary skill in the art. 

	 
Claim 5 is rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al in view of University of Florida as applied to claim 1, and further in view of Togami et al (US 8183434, granted and published 5/22/2012; filed 3/28/2008).  
Claim 1 has been analyzed above. 

Filippis et al in view of University of Florida do not teach the limitation of claim 5. 
Togami et al teach a method for producing a periclinal chimeric plant comprising steps of 
transforming and providing a first plant (strain 19907) with 2 trait leading genes and marker genes; and providing a second plant (strain 26898, not transformed).  
The tissues of the first plant and the second plant were co-cultured.
Chimeras plants (some being periclinal chimeric plants) were generated from the first and second plants, in which only L1 layer comprises the transgenes, L2 or L3 layers do not comprise the transgenes (Example 9, col 17, lines 16-67; col 18, lines 1-16).    
Fully periclinal chimeras are selected from such chimeric plants (col 3, line 30-54; claims 6-9).   
Thus, Togami et al not only teach the method of instant claim 5, but also teach applying the method into making a periclinal chimeras plant having transgenes and the traits localized in L1 layer.  
One ordinary skill in the art would have realized the claimed traits can be introduced to L1 layer by either transformation as taught by Togami et al or breeding as taught by Filippis et al. In another word, transformation is known method in the art as breeding is. One ordinary skill in the art would have been motived to apply the known method of transformation as taught by Togami et al to make periclinal chimeras plant having transgenes and the traits localized in L1 layer, to achieve the expected result.  The expectation of success would have been high because the method of making periclinal chimera plant are successfully demonstrated by Filippis et al (by breeding) and Togami et al (by transformation).  
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Remarks
The following references were previously cited and relevant to instant application:

Yan et al (Pollen-mediated gene flow from transgenic cotton under greenhouse conditions is dependent on different pollinators. Nature Scientific Reports 1-9, 2015).   

Response to Arguments
35 U.S.C. § 102 rejection 
In view of claim amendment of claim 1, the requirement of claim 1 is changed: both the first “a L1 localized trait” and the second “a L1 localized trait” are changed to both “the first L1 localized trait of interest” and “the second L1 localized trait”.  
Before the amendment, the periclinal plant of claim 12 was only required to comprise “a L1 localized trait” and the second “a L1 localized trait”.     
Thus, the periclinal plant of claim 12 is required to comprise L1 layer comprising the specific combination of “the first L1 localized trait of interest from wild-type that does not comprise the second L1 localized trait” and “the second L1 localized trait from cultivar that does not comprise the first L1 localized trait”.   
In view of specification ([0080]), vegetative propagation maintains chimeric layer organization.  
 Filippis et al or any prior art do not teach such periclinal plant or a plant vegetatively derived thereof.  Thus, the rejection to claim 12 is withdrawn.  However, claim 12 is rejected under 35 USC 103.  

35 U.S.C. § 103 rejection 
4830-1750-0893.1As analyzed above, claim 1 has been significantly amended.  The claim requirement has changed.  New claims 17-18 are added.  

	 

Conclusion 
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571) 270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Wayne Zhong/					 
Examiner, Art Unit 1662